BUSSEY, Judge
(specially concurring) :
Under the particular facts in the instant case, I am of the opinion that defendant’s issue of double jeopardy should be sustained. I do not, however, believe that the doctrine of collateral estoppel has any bearing in the instant case for the reason that Public Drunkenness requires a higher degree of intoxication than the offense of Being in Actual Physical Control of an Automobile While Under the Influence of Intoxicating Liquor. Had the' situation been reversed, however, and the defendant acquitted on the charge of Being in Actual Physical Control of an Automobile While Under the Influence of Intoxicating Liquor, he could not, thereafter, been convicted of Public Drunkenness under the doctrine of collateral estoppel. This case is clearly distinguishable from our decision in Stevison v. State, Okl.Cr., 449 P.2d 916 (1969), and does not, in my opinion, overrule the same.